Case 1:20-cv-00175-JAW Document 53 Filed 08/06/20 Page 1 of 3                    PageID #: 1072



                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MAINE

 JOSEPH A. DENBOW and SEAN R.
 RAGSDALE, on their own and on behalf of a
 class of similarly situated persons,
                                                    Case No. 20-cv-00175-JAW
                       Petitioners,
        v.
                                                    NOTICE REGARDING THE STATUS OF
 MAINE DEPARTMENT OF                                MR. DENBOW’S STATE COURT POST-
 CORRECTIONS, et al.,                               CONVICTION REVIEW

                         Respondents.



       Pursuant to the Court’s August 6, 2020 Order, Petitioners, Joseph Denbow, et al., provide

this notice regarding the status of Mr. Denbow’s post-conviction review in state court. Order,

ECF No. 51 (Aug. 6, 2020). In an order dated August 6, 2020, the Court stated that “it appears

the appeal deadline for Mr. Denbow’s state post-conviction review petition was Tuesday, August

4, 2020,” and that “[i]n order to properly evaluate Respondents’ arguments about Younger

abstention, the Court ORDERS Petitioners to inform the Court whether they did pursue an

appeal by end of day Thursday, August 6, 2020.” Id.

       Petitioners respond that Mr. Denbow did not pursue an appeal of the state court’s

dismissal of his post-conviction review action. No notice of appeal has been filed in Denbow v.

State, Docket No. CR-2020-226 (Oxford County Unified Criminal Docket).




                                                1
Case 1:20-cv-00175-JAW Document 53 Filed 08/06/20 Page 2 of 3       PageID #: 1073



Dated August 6, 2020                     Respectfully Submitted,

                                         /s/ Emma E. Bond
                                         Emma E. Bond
                                         Zachary L. Heiden
                                         American Civil Liberties Union of Maine
                                         Foundation
                                         P.O. Box 7860
                                         Portland, Maine 04112
                                         (207) 619-8687
                                         ebond@aclumaine.org
                                         (207) 619-6224
                                         heiden@aclumaine.org

                                         Moe Keshavarzi*
                                         Robert Sturgeon*
                                         Alex Kuljis*
                                         Sheppard Mullin Richter & Hampton LLP
                                         333 South Hope Street, 43rd Floor
                                         Los Angeles, CA 90071-1422
                                         213.617.5544
                                         MKeshavarzi@sheppardmullin.com
                                         213-617-5435
                                         RSturgeon@sheppardmullin.com
                                         213-617-4239
                                         AKuljis@sheppardmullin.com

                                         Jodi Nofsinger
                                         Miriam Johnson
                                         Taylor Asen
                                         Berman and Simmons
                                         129 Lisbon Street
                                         Lewiston, Maine 04240
                                         jnofsinger@bermansimmons.com
                                         (207) 784-7699
                                         mjohnson@bermansimmons.com
                                         (207) 784-3576
                                         tasen@bermansimmons.com

                                         Attorneys for Petitioners and Proposed Class

                                         * admitted pro hac vice




                                     2
Case 1:20-cv-00175-JAW Document 53 Filed 08/06/20 Page 3 of 3                   PageID #: 1074



                               CERTIFICATE OF SERVICE

       The undersigned certifies that she has electronically filed this date the foregoing NOTICE

REGARDING THE STATUS OF MR. DENBOW’S STATE COURT POST-CONVICTION

REVIEW with the Clerk of the Court using the CM/ECF system. This filing is available for

viewing and downloading from the ECF system.


 Dated: August 6, 2020                        /s/ Emma E. Bond
                                              Emma E. Bond
                                              American Civil Liberties Union of Maine
                                              Foundation
                                              P.O. Box 7860
                                              Portland, Maine 04112
                                              (207) 619-8687
                                              ebond@aclumaine.org

                                              Counsel for Petitioners




                                               3
